               Case 1:19-cr-00116-KMW Document 192 Filed 04/23/20 Page 1 of 1
Case 1:19-cr-00116-KMW Document 193 Filed 04/27/20 Page 1 of 1

                                     BENJAMIN HEINRICH, P.C.
                                               ATTORNEY AT LAW
                                              189 EAST 163'' STREET
                                             BRONX, NEW YORK 104S1

    E MAIL Ben@bheinrichpc.com                                                  TELEPHONE 718-S88-4400
    www.thebronxcriminallawyer.com                                                  FAX 718-S88-4716
                                                                                   CELL 914-SS?-S7S0

    April 23, 2020
                                                                                l \ ; 11 -,i)\ '
    VIAECF                                                                      llOct :i\11-:'H
    Honorable Kimba M. Wood                                                    ELECTRONICALLY FILED
    United States District Court
                                                                               UOC#:_ _ _-,-__,_ __
    Southern District of New York
    500 Pearl Street                                                           l>,\TE Fil.Ell: Ji/~•(~
    New York, New York 10007

             Re:       United States v. Sal Castro. 1.2._Cr. I 16 (KMW)

    Your Honor:

             I am writing this letter seeking an adjournment of the sentencing of Mr. Castro as well as
    an extension of time within which to file a defense memorandum in support of sentencing. This
    application is being made in view of several factors . First, I am newly retained counsel and I
    have yet to be able to meet with Mr. Castro in MDC due to the current pandemic and its'
    restrictions on all of us . Second, it is highly unlikely that the quarantine orders that we are all
    under at present would be lifted in time for the sentencing as currently scheduled to occur. I am
    requesting that the sentencing be adjourned to the first week in Septembe, 2020 and that counsel
    be afforded until the first week in August to file a sentencing memorandum.

    Respectfully submitted,

    :iJen,jamin. Jl.euvticf,,                           )e n-k,n CA /\~ ·, > Ct qjO\M.l\t A_ '7'>
    Benjamin Heinrich, Esq,
    Counsel for defendant-Sal Castro             ~p¥rn~ ~,.;l.-Od-o,et.:r 1,·.ooa ·M·

    cc.:     AUSA Michael Kraus (ECF)           ~tlo."-\h             St,,.bM',S.C..i::::.n     ·,s JU<.. 63
                                                PnA1 \.I.O t ,s,d'!) .:l.D,   C'Jv./f.,,\" r,..p ru-
                                             Sl.l ~is.Si"'\-, ':I tlw.        b) ~v.4t alO, dt>.1.0
